DETAILED ACTION

Amendment
	Acknowledgment is made of Response filed January 13, 2022.  Claims 1-9, 11-14 and 16-18 are pending. 

Allowable Subject Matter
Claims 1-9, 11-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an apparatus comprising: a body having a cavity and an opening to the cavity, the cavity having a rear surface and cavity sides extending from the rear surface to the opening; a phosphor on the rear surface, the phosphor having tapered phosphor side surfaces contacting the cavity sides; and a collimating lens having a concave surface facing the phosphor, the collimating lens optically coupled to the phosphor, the collimating lens configured to direct first light to the phosphor; and wherein the phosphor is configured to produce second light through the opening responsive to receiving the first light.  The best prior art of record, Shimizu, renders obvious the claim but fails to teach that the collimating lens have a concave surface facing the phosphor.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-9 and 11-14 are patentable in that they are dependent on, and further limit claim 1.
having a concave surface facing the phosphor, the collimating lens optically coupled to the phosphor, the collimating lens configured to direct first light to the phosphor; and wherein the phosphor is configured to produce the illumination light through the opening responsive to receiving the first light.  The best prior art of record, Shimizu, renders obvious the claim but fails to teach that the collimating lens have a concave surface facing the phosphor.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 17-18 are patentable in that they are dependent on, and further limit claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, filed January 13, 2022, with respect to the rejections in the previous Office Action made under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore the rejections have been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875